     Case 1:20-cv-05594-KMW-DCF Document 43 Filed 08/02/21 Page 1 of 18




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 CARLOS CUJI, on behalf of himself, FLSA
 Collective Plaintiffs and the Class,
                                                           20cv5594 (AJN) (DF)
                                Plaintiff,
                                                           REPORT AND
                 -against-                                 RECOMMENDATION

 SISTINA RESTAURANT INC d/b/a
 SISTINA, CARAVAGGIO, INC. d/b/a
 CARAVAGGIO, GUIESEPPE BRUNO, 1 and
 GERARDO BRUNO,

                                Defendants.

TO THE HONORABLE ALISON J. NATHAN, U.S.D.J.:

        In this wage-and-hour case brought by plaintiff Carlos Cuji (“Plaintiff”) as a putative

collective action under the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 201 et seq., and a

putative class action under the New York Labor Law (“NYLL”), §§ 190, et seq., and 650, et seq.,

one of the named corporate defendants – Caravaggio, Inc. d/b/a/ Caravaggio (“Caravaggio”) – has

moved to dismiss the Complaint against it on the ground that Plaintiff does not plausibly allege

that Caravaggio was his “employer” under either federal or state law. That motion has now been

referred to this Court for a report and recommendation (Dkt. 42), and, for the reasons discussed

below, I recommend that Caravaggio’s motion to dismiss (Dkt. 25) be granted, with leave to

Plaintiff to replead.




        1
         Although “Guieseppe Bruno” is the spelling reflected in the caption of the Complaint, this
Court notes that, in his Answer, this defendant has instead spelled his first name as “Giueseppe”
(which is also how it is shown on the Docket of this action), and, in the restaurant websites
referenced by the parties in connection with the pending motion, it is spelled yet a third way – as
“Giuseppe.” For purposes of this Report and Recommendation, this Court will adopt the spelling
used by defendant in his Answer.
     Case 1:20-cv-05594-KMW-DCF Document 43 Filed 08/02/21 Page 2 of 18




                                          BACKGROUND

        A.     Factual Background

        Plaintiff allegedly worked from about May 2018 to January 3, 2020 as a dishwasher at a

Manhattan restaurant known as Sistina, operated by the corporate defendant Sistina Restaurant Inc.

d/b/a/ Sistina (“Sistina”) (see Class and Collective Action Complaint, dated July 20, 2020

(“Compl.”) (Dkt. 1) ¶ 18), and claims that, in numerous respects, he was not paid properly for the

work that he performed there (see generally id.). According to the Complaint, Sistina was itself

owned and operated by individual defendants Giueseppe Bruno and Gerardo Bruno (the

“Individual Defendants”), who both allegedly supervised and controlled the conditions of

Plaintiff’s employment. (See id., at 4 ¶ 2 – 5 ¶ 3.) 2 The Complaint also alleges that the Individual

Defendants similarly owned and operated Caravaggio and a restaurant bearing the “Caravaggio”

name, which Defendants advertised as being Sistina’s “sister” restaurant. (See id.; see also id., at

2-3 ¶ 7(c).)

        Even though Plaintiff concedes that he never worked at the Caravaggio restaurant (see id.,

at 5 ¶ 6), the Complaint asserts claims against both Sistina and Caravaggio, premised on an

allegation that the Individual Defendants operate the two corporate entities and their respective

restaurants as a “single integrated enterprise.” (Id., at 2 ¶ 6.) To support their claims of liability

under this theory, Plaintiff alleges that the Sistina and Caravaggio restaurants (together, the

“Restaurants”) “are engaged in related activities, share common ownership and have a common

business purpose.” (Id., at 2 ¶ 7.) More specifically, Plaintiff alleges that, “[a]s both are Italian



        2
        The Complaint contains an error in paragraph numbering, as, after the first eight
paragraphs, the numbers begin again with ¶ 1, in lieu of ¶ 9. As a result, there are two sets of
paragraphs numbered 1-8. When referring herein to one of those duplicatively numbered
paragraphs, this Court, for clarity, will cite to both the page number of the document and the
paragraph number.
                                                   2
      Case 1:20-cv-05594-KMW-DCF Document 43 Filed 08/02/21 Page 3 of 18




Food Restaurants, supplies are interchangeable among the Restaurant locations”; that “[e]mployees

are interchangeable among the Restaurant locations, and in fact employees are frequently

interchanged”; that “[t]he Restaurants advertise for each other on the internet”; that [b]oth

websites[] refer to the other restaurant as their “sister restaurant”; that “[d]espite [their] being a

very short walking distance from the other,” each of the restaurants “market and advertise” for the

other, its “supposed competitor”; and that “[t]he Restaurants share a common ownership and

management team” and “are both owned and managed by the Individual Defendants.” (Id., at 3-4

¶ 7(a)-(e).)

        B.      Caravaggio’s Motion To Dismiss

        Caravaggio filed its motion to dismiss the Complaint on December 18, 2020. (Dkt. 25.) In

support of the motion, Caravaggio also filed a memorandum of law (Memorandum of Law in

Support of Defendant Caravaggio’s Motion to Dismiss Plaintiff’s Complaint Pursuant to

Rule 12(b)(6) of the Federal Rules of Civil Procedure, dated Dec. 18, 2020 (“Caravaggio Mem.”)

(Dkt. 26)), along with an attorney declaration (see undated Declaration of Adam S. Gross, Esq. in

Support of Defendant Caravaggio Inc.’s Motion to Dismiss Plaintiff’s Complaint, filed Dec. 18,

2020 (“Gross Decl.”) (Dkt. 27)). In its motion, Caravaggio essentially argues that Plaintiff has not

pleaded any facts capable of giving rise to an inference that, based on the “economic reality” of his

employment, Caravaggio “exercised control over the terms and conditions of his employment,” as

would be necessary to hold it liable with Sistina as a joint employer. (See Caravaggio Mem., at 3

(discussing “economic reality” test for determining existence of employer-employee relationship);

7-8 (arguing that Plaintiff has not pleaded “any nexus between his employment and Caravaggio,”

and noting, for example, that the Complaint contains no allegations “that Caravaggio hired or fired




                                                    3
     Case 1:20-cv-05594-KMW-DCF Document 43 Filed 08/02/21 Page 4 of 18




[Plaintiff], supervised and controlled his work schedule, determined his rate and method of

payment, or maintained his employment records”).)

       Plaintiff filed a memorandum in opposition to Caravaggio’s motion on January 29, 2021.

(See Plaintiff’s Memorandum of Law in Opposition to Defendant Caravaggio’s Motion to Dismiss,

dated Jan. 29, 2021 (“Pl. Mem.”) (Dkt. 33).) In opposition, Plaintiff argues that Caravaggio’s

reliance on the “economic reality test” is misplaced, as Plaintiff is not alleging that Caravaggio, as

a separate entity, served as his “joint employer,” but rather is claiming – as set out in the

Complaint – that Sistina and Caravaggio acted as a single integrated enterprise. (See Pl. Mem., at

2-3.) Plaintiff argues that under the “single integrated enterprise” theory, an employee, “who is

technically employed on the books of one entity, which is deemed to be part of a larger ‘single-

employer’ entity, may impose liability for certain violations of employment law not only on the

nominal employer but also on another entity comprising part of the single integrated employer.”

(Id., at 4 (citing Bravo v. Established Burger One, LLC, No. 12cv9044 (CM), 2013 WL 5549495,

at *8 (S.D.N.Y. Oct. 8, 2013).) Relying on Bravo for its recitation of the factors relevant to

determining whether multiple entities may be considered a single employer, Plaintiff contends that

he has adequately pleaded facts that would allow for Caravaggio to be held liable under the single

integrated enterprise theory. (See id., at 4-6 (arguing sufficiency of allegations of the Restaurants’

common ownership and management, of their being “marketed together,” and of their “trad[ing]”

of employees and “interchange[]” of supplies).)

       Caravaggio filed a reply memorandum on February 12, 2021. (See Reply Memorandum of

Law in Further Support of Defendant Caravaggio’s Motion to Dismiss Plaintiff’s Complaint

Pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure, dated Feb. 12, 2021

(“Caravaggio Reply Mem.”) (Dkt. 34).) In its reply, Caravaggio contends that, in the absence of



                                                   4
           Case 1:20-cv-05594-KMW-DCF Document 43 Filed 08/02/21 Page 5 of 18




     “specific factual allegations” that it exercised “formal control” over Plaintiff, Plaintiff’s

     “boilerplate allegations of common ownership and interchangeable employees” are insufficient to

     provide a basis for “single integrated enterprise” liability. (Id., at 1 (citation omitted) (emphasis in

     original).)

                                                 DISCUSSION

I.           APPLICABLE LEGAL STANDARDS

             A.        Rule 12(b)(6)

             A complaint may be dismissed pursuant to Rule 12(b)(6) of the Federal Rules of Civil

     Procedure where it fails to state a claim upon which relief can be granted. Fed. R. Civ. P.

     (12)(b)(6). In deciding a motion to dismiss, the Court must “accept as true all factual statements

     alleged in the complaint and draw all reasonable inferences in favor of the non-moving party.”

     McCarthy v. Dun & Bradstreet Corp., 482 F.3d 184, 191 (2d Cir. 2007); accord Jaghory v. New

     York State Dep’t of Ed., 131 F.3d 326, 329 (2d Cir. 1997). The issue is not whether the plaintiff

     will ultimately prevail, but whether the plaintiff’s claim, as pleaded, is sufficient to afford him or

     her the opportunity to proceed on the evidence. See Chance v. Armstrong, 143 F.3d 698, 701

     (2d Cir. 1998).

             Thus, the court’s function on a motion to dismiss is “not to weigh the evidence that might

     be presented at trial but merely to determine whether the complaint itself is legally sufficient.”

     Kopec v. Coughlin, 922 F.2d 152, 155 (2d Cir. 1991) (citing Goldman v. Belden, 754 F.2d 1059,

     1067 (2d Cir. 1985)). At the same time, “conclusory allegations or legal conclusions

     masquerading as factual conclusions will not suffice to defeat a motion to dismiss.” Achtman v.

     Kirby, McInerney, & Squire, LLP, 464 F.3d 328, 337 (2d Cir. 2006) (internal alteration and

     citation omitted). “To survive a motion to dismiss, a complaint must contain sufficient factual



                                                        5
     Case 1:20-cv-05594-KMW-DCF Document 43 Filed 08/02/21 Page 6 of 18




matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Iqbal, 556 U.S. at

678 (quoting Twombly, 550 U.S. at 570). “A claim has facial plausibility when the plaintiff pleads

factual content that allows the court to draw the reasonable inference that the defendant is liable

for the misconduct alleged.” Starr v. Sony BMG Music Entm’t, 592 F.3d 314, 321 (2d Cir. 2010)

(internal alteration omitted) (quoting Iqbal, 556 U.S. at 678).

        In general, on a motion to dismiss, a court must limit its consideration to: “(1) the factual

allegations in the complaint, which are accepted as true; (2) documents attached to the complaint

as an exhibit or incorporated in it by reference; (3) matters of which judicial notice may be taken;

and (4) documents upon whose terms and effect the complaint relies heavily, i.e., documents that

are ‘integral’ to the complaint.” See Calcutti v. SBU, Inc., 273 F. Supp. 2d 488, 498 (S.D.N.Y.

2003) (citing Brass v. American Film Techs., 987 F.2d 142, 150 (2d Cir. 1993); Chambers v. Time

Warner, Inc., 282 F.3d 147, 153 (2d Cir. 2002)). Rule 12(d), however, provides that if, on a

Rule 12(b)(6) motion, “matters outside the pleadings are presented to and not excluded by the

court,” then “the motion must be treated as one for summary judgment under Rule 56[,] [and] [a]ll

parties must be given a reasonable opportunity to present all the material that is pertinent to the

motion.”

        B.      “Employers” Under the FLSA and NYLL

        For a defendant corporation to be held liable under the FLSA, it must have served as the

plaintiff’s “employer,” meaning that it must have acted “directly or indirectly in the interest of an

employer in relation to an employee.” 29 U.S.C. § 203(d). At its core, this broad definition has

been construed to mean that the corporation “possessed the power to control the worker[] in

question,” Herman v. RSR Sec. Servs. Ltd., 172 F.3d 132, 139 (2d Cir. 1999), and “the

determination of whether an employer-employee relationship exist[ed] for purposes of the FLSA



                                                    6
     Case 1:20-cv-05594-KMW-DCF Document 43 Filed 08/02/21 Page 7 of 18




should be grounded in economic reality rather than technical concepts,” Irizarry v. Catsimatidis,

722 F.3d 99, 104 (2d Cir. 2013) (citation omitted). The same “economic reality” test has also

been applied to determine whether a defendant acted in the capacity of an “employer” under the

NYLL. See N.Y. Lab. Law §§ 190(3), 651(6) (broadly defining “employer”); Bravo, 2013 WL

5549495, at *5 (noting that, in effect, the NYLL “uses the same definition of an employer” as

the FLSA); Weiss v. Starr Restaurant Organization, LP d/b/a Starr Restaurants, et al.,

No. 20cv8090 (JMF), 2021 WL 3099895, at *2 (S.D.N.Y. July 21, 2021) (applying “economic

reality” standard in context of NYLL claims). In determining the economic reality of the parties’

relationship, a court examines “whether the alleged employer (1) had the power to hire and fire

the employees, (2) supervised and controlled employee work schedules or conditions of

employment, (3) determined the rate and method of payment, and (4) maintained employment

records.” Carter v. Dutchess Cmty. Coll., 735 F.2d 8, 12 (2d Cir. 1984) (internal quotation

marks and citation omitted).

       In some instances, an employee may have multiple employers that may be held jointly and

severally liable for FLSA or NYLL violations. Olivera v. Bareburger Grp. LLC, 73 F. Supp. 3d

201, 204-05 (S.D.N.Y. 2014). Where a plaintiff claims that he was employed simultaneously by

two different entities, he may establish “employer” liability of each, based on one of two theories.

If the plaintiff claims that the two entities served as his “joint” employers, then he must show that

each exercised control over his employment, sufficient to satisfy the “economic reality” test. See

Fernandez v. HR Parking Inc., 407 F. Supp. 3d 445, 451 (S.D.N.Y. 2019) (noting that, when an

entity other than the plaintiff’s primary employer also satisfies the four requirements of the

economic reality test, then that entity “must be considered a joint employer” (citation omitted)).

Alternatively, the plaintiff may proceed on a theory that the two entities constituted a “single



                                                  7
     Case 1:20-cv-05594-KMW-DCF Document 43 Filed 08/02/21 Page 8 of 18




integrated enterprise” or, effectively, a “single employer,” for purposes of the relevant statutes.

See id., at 462 n.5 (explaining that courts use the “single integrated enterprise” doctrine “to

determine whether [they] should treat a group of distinct but closely affiliated entities as a single

employer” (internal quotation marks and citation omitted)); see also, e.g., Flores v. 201 W. 103

Corp., 256 F. Supp. 3d 433, 440-41 (S.D.N.Y. 2017); Li v. Ichiro Sushi, Inc., No. 14cv10242

(AJN), 2016 WL 1271068, at *6 (S.D.N.Y. Mar. 29, 2016).

       Two entities may be treated as a worker’s single employer either “in the case of ‘parent and

wholly-owned subsidiary corporations, or [in the case of] separate corporations under common

ownership and management.’” Morales v. Anyelisa Rest. Corp., No. 18cv7641 (JGK), 2019 WL

3430106, at *2 (S.D.N.Y. July 30, 2019) (citing Arculeo v. On-Site Sales & Mktg., LLC, 425 F.3d

193, 198 (2d Cir. 2005)). Whether a group of entities qualifies as a single integrated enterprise

turns on four factors: “(1) interrelation of operations, (2) centralized control of labor relations,

(3) common management, and (4) common ownership or financial control.” Brown v. Daikin Am.

Inc., 756 F.3d 219, 226 (2d Cir. 2014) (quotation marks omitted). Although no one factor is

dispositive, “control of labor relations is the central concern.” Id., at 227 (quotation marks

omitted). Even more specifically, courts have held that,

               in the end, the decisive factor as to whether a named defendant is
               responsible for FLSA violations as to a particular plaintiff turns on
               control . . . . Courts will dismiss a complaint against defendants
               within a broader alleged enterprise that lack a nexus suggesting
               control of the plaintiff at hand: for example, where the plaintiff fails
               to ‘allege that [he] worked at the [other locations in the enterprise],
               that [he] transferred items between those stores, or that [he]
               communicated with anyone at those stores.’

Yeh v. Han Dynasty, Inc., No. 18cv6018 (PAE), 2019 WL 633355, at *8 (S.D.N.Y. Feb. 14, 2019)

(citations omitted; emphasis added); accord Weiss, 2021 WL 3099895, at *3; Hong v. JP White

Plains, Inc., et al., No. 19cv5018 (NSR), 2021 WL 1226566, at *6 (S.D.N.Y. Mar. 31, 2021).

                                                   8
           Case 1:20-cv-05594-KMW-DCF Document 43 Filed 08/02/21 Page 9 of 18




             The considerations that should inform a court’s determination as to whether two

      corporations may be treated as a single employer are the same under both the FLSA and the

      NYLL. See, e.g., Benzinger v. Lukoil Pan Americas, LLC, 447 F. Supp. 3d 99 (S.D.N.Y. 2020)

      (analyzing whether separate entities were a “single integrated enterprise” pursuant to both the

      FLSA and NYLL); Ayala v. Your Favorite Auto Repair & Diagnostic Ctr., Inc., No. 14-CV-5269

      (ARR) (JO), 2016 WL 5092588, at *16 (E.D.N.Y. Sept. 19, 2016) (“The single integrated

      enterprise’ doctrine allows for multiple defendants to be jointly and severally liable for any FLSA

      and NYLL violations.”).

II.          PLAINTIFF’S COMPLAINT AGAINST CARAVAGGIO
             SHOULD BE DISMISSED WITH LEAVE TO REPLEAD.

             Caravaggio does not suggest, on its motion, that Sistina would not qualify as Plaintiff’s

      “employer” under the FLSA and NYLL, and, indeed, there seems to be no dispute that, based on

      the economic reality of his situation, Plaintiff was employed by Sistina for purposes of both

      statutes. Rather, the only question posed by the motion is whether Plaintiff has adequately alleged

      that Caravaggio, as well as Sistina, may be held liable for any underpayment Plaintiff received for

      his work at the Sistina restaurant. On this question, this Court notes, as a threshold matter, that a

      plaintiff is the master of his own complaint, 3 and, in this case, Plaintiff has made plain – both by

      the language of his pleading itself and by the arguments he has made in opposition to Caravaggio’s

      motion – that he is seeking to hold Caravaggio liable not as a “joint employer,” but rather based on

      the theory that, for FLSA and NYLL purposes, Sistina and Caravaggio acted as a “single


             3
               It is well established that a plaintiff is the master of his complaint, that he may decide the
      theory on which he proceeds, and that a defendant is “not entitled to recharacterize it.” Phillips v.
      Orleans Cty., No. 1:18-cv-00752, 2019 WL 3088051, at *10 (W.D.N.Y. July 15, 2019); see also
      Rosenfeld v. Lenich, 370 F. Supp. 3d 335, 361 (E.D.N.Y. 2019) (“Because Plaintiff is the master of
      the complaint, her allegations, submissions, and underlying theories of liability and damages
      should be taken at face value” (internal citation and quotation marks omitted)).

                                                         9
     Case 1:20-cv-05594-KMW-DCF Document 43 Filed 08/02/21 Page 10 of 18




integrated enterprise.” (See Compl., at 2 ¶ 7; see generally Pl. Mem.) Accordingly, the only

question before the Court is whether Plaintiff’s Complaint is sufficient to plead liability as to

Caravaggio on this basis.

        As set out above, four factors should be considered in answering this question. (See

Discussion, supra, at Section I(B); Brown, 756 F.3d at 226.) Here, the relevant factors do not all

point to the same outcome. Two of those factors – “common management,” and “common

ownership or financial control” – weigh in favor of finding that a “single integrated enterprise” has

been adequately pleaded in this case, as Plaintiff has alleged that the two corporate defendants in

this case were both owned and managed by the Individual Defendants. (See Compl., at 4 ¶ 2 – 5

¶ 3; 4 ¶ 7(e).) Yet, standing alone, allegations of common ownership (and common management

of multiple entities), do not “answer the fundamental question of whether each corporate entity

controlled Plaintiff[] as [an] employee[].” Lopez v. Acme Am. Envtl. Co., No. 12cv511 (WHP),

2012 WL 6062501, at *4 (S.D.N.Y. Dec. 6, 2012). In this instance, a close examination of

Plaintiff’s pleading reveals that his factual allegations of the Restaurant’s supposedly “interrelated

operations” are thin, and that he has failed to plead facts sufficient to satisfy the most important

factor – “centralized control of labor relations” – especially as to him. Under these circumstances,

and in line with applicable precedent within this Circuit, Plaintiff’s claim against Caravaggio

should be dismissed.

        As to whether Sistina’s and Caravaggio’s operations were “interrelated,” Plaintiff pleads

that “the Restaurants advertise[d] for each other on the internet,” each referring to the other as its

“sister restaurant.” (Id., at 3 ¶ 7(c); see also id. ¶ 7(d) (further alleging that the Restaurants did not

act as “competitor[s],” given that they marketed and advertised for each other despite their close

geographic proximity).) In their motion, Caravaggio denies the truth of the alleged cross-



                                                    10
     Case 1:20-cv-05594-KMW-DCF Document 43 Filed 08/02/21 Page 11 of 18




advertising (see Caravaggio Mem., at 9 (citing Gross Decl. ¶¶ 3-4)), but Plaintiff submits evidence

purportedly showing that, even if the Restaurants no longer cross-reference the other on their

websites, they did so prior to this suit’s having been brought (see Pl. Mem., at 7 (citing id.,

Ex. A)). On this motion under Rule 12(b)(6), this Court declines to consider matters outside the

Complaint and thereby to convert the motion to one for summary judgment, and will instead take

as true the allegation that, at least as of the time when the action was commenced, the Restaurants

cross-advertised on each other’s websites.

        It is, however, “not uncommon for two or more businesses that are run independently” to

advertise on a common website, Huang v. Shanghai City Corp., et al., 459 F. Supp. 3d 580, 587

(S.D.N.Y. 2020), and such common advertising “does not make each responsible for the labor law

violations of the other,” id.

                As other courts in this Circuit have held, the use of a single website
                or common marketing for a group of separate business[es] may
                establish that those businesses share a ‘common purpose,’ but
                those allegations do not establish ‘an interrelation of operations or
                centralized control of labor relations with plaintiffs’ identified
                direct corporate employer’ sufficient to hold one corporation liable
                for the FLSA violations of the other corporation.

Id. (collecting cases); see also Yeh, 2019 WL 633355, at *8 (finding allegations that restaurants

used a “centralized website” that provided “a common platform for menu information,

reservations, online ordering and contact,” and that various restaurant locations “distribute[d]

advertising card that list[ed] the locations of each [of the other] restaurant[s]” to be insufficient to

plead that defendants operated as a single enterprise); Apolinar v. R.J. 49 REST., LLC, et al.,

No. 15cv8655 (KBF), 2016 WL 2903278, at *4 (S.D.N.Y. May 18, 2016) (finding insufficient

allegations that a number of defendants’ restaurants were “listed on the same website” that

described them as a “‘family owned and operated New York Gourmet Delicatessen,’ contained



                                                   11
     Case 1:20-cv-05594-KMW-DCF Document 43 Filed 08/02/21 Page 12 of 18




links to Seamless websites, and provide[d] telephone numbers and identical menus for each

location”); Santana v. Fishlegs, No. 13cv1628 (LGS), 2013 WL 5951438, at *3, *8 (S.D.N.Y.

Nov. 7, 2013) (dismissing claim premised on theory that multiple restaurants were a single

integrated enterprise, notwithstanding that the restaurants were “advertised and marketed jointly on

Defendants’ website”).

       Plaintiff additionally pleads (1) that, as both Restaurants served Italian food, “supplies

[were] interchangeable among the Restaurant locations” (Compl., at 3 ¶ 7(a)), and (2) that

“[e]mployees [were] interchangeable among the Restaurant locations, and in fact employees

[were] frequently interchanged” (id. ¶ 7(b)). These allegations, though, while relevant both to the

issues of the “relatedness” of the businesses’ operations and to their potential centralized control of

labor relations, are too conclusory to give rise to a plausible inference of a “single integrated

enterprise.” In fact, in another case brought in this District by the same counsel as represents

Plaintiff here, the court recently rejected precisely these types of allegations in the context of a

similar Rule 12(b)(6) motion. See Weiss, 2021 WL 3099895, at *5. In Weiss, the court expressly

found that the plaintiff’s allegation that “[e]mployees are interchanged among and transferred

between [the] [d]efendants’ restaurants, as well as supplies,” id., was “entirely conclusory,” and

determined that, although that allegation “would have some weight, if it were supported by the

pleaded facts,” it did not save the complaint from dismissal against the moving defendants where

the plaintiff had failed to plead that any defendant had actually “transferred” the plaintiff or any

other identified employee, id. (quoting Huang, 459 F. Supp. 3d at 589 (internal quotation marks

and additional citations omitted)).

       Here, the Complaint likewise includes no allegations of any specific instances where

supplies were actually shared between the two Restaurants. Cf. Flores, 256 F. Supp. at 442



                                                   12
     Case 1:20-cv-05594-KMW-DCF Document 43 Filed 08/02/21 Page 13 of 18




(finding allegations of single-employer liability sufficient where, inter alia, plaintiffs alleged that

they “personally transferred items between the [r]estaurants”). Surely, Plaintiff’s surmise that

supplies were “interchangeable” because the Restaurants happened to serve the same general type

of cuisine does not suffice to give rise to a plausible inference that any interchange of food or other

supplies ever, in fact, occurred.

       Similarly, the allegation that employees were “interchangeable” and “interchanged”

between the Restaurants is unsupported by any particular allegations that any employees, in any

type of job category, were ever required to work in more than one location, and there is certainly

no allegation that Plaintiff, himself, ever worked at the Caravaggio restaurant. To the contrary, the

Complaint confirms that Plaintiff worked only at the Sistina restaurant. (See Compl. ¶ 18 (alleging

that, in or about May 2018, Plaintiff “was hired . . . to work as a dishwasher for Defendants’

Sistina Restaurant . . . where he worked for the remainder of his employment”); see also id., at 5

¶ 6 (conceding that Plaintiff “did not work at both of the Restaurants”)). In fact, Plaintiff does not

allege that he ever so much as set foot inside the Caravaggio restaurant. In light of this, and

without more, Plaintiff’s allegation of “interchanged” employees is not enough to render his claims

viable as against Caravaggio. See Weiss, 2021 WL 3099895, at *5; see also, e.g., Hong, 2021 WL

1226566, at **2, 6 (finding that plaintiff had not sufficiently pleaded that corporate defendants

constituted a single integrated enterprise, where complaint alleged that corporations “share[d]

staff,” but did not allege that the plaintiff “reported to, delivered, for, or had any contact with any

location other than [the one location where he worked]”); Huang, 459 F. Supp. 3d at 589 (finding

that allegation that defendants “transferred employees . . . between locations” was “undercut” by

the pleaded facts that each of the plaintiffs worked at only a single location, and had not been

transferred); Kwan v. Sahara Dreams Co. II Inc., No. 17cv4058 (RA), 2018 WL 6655607, at *4



                                                   13
     Case 1:20-cv-05594-KMW-DCF Document 43 Filed 08/02/21 Page 14 of 18




(S.D.N.Y. Dec. 19, 2018) (“The allegation that the Dream Hotel Group ‘transfers employees

between hotels’ is alone insufficient to draw an inference of centralized control, particularly

because Plaintiff herself worked at only one location and the Amended Complaint nowhere alleges

that the Corporate Defendants treated their employees interchangeably or subjected them to the

same policies.”); cf. Juarez v. 449 Restaurant Inc., et al., 29 F. Supp. 3d 363, 368 (S.D.N.Y. 2014)

(finding sufficient allegations of centralized control of labor relations where complaint alleged,

inter alia, that the plaintiff himself worked at three of defendants’ diner locations); Morales, 2019

WL 3430106, at **1, 3 (finding allegations of single-employer liability sufficient where complaint

alleged, inter alia, that the plaintiff was employed primarily at one restaurant, but also worked at

defendants’ second restaurant “on an as needed basis, including for a continuous two-month

period”).

       This Court also notes that the Complaint in this case is lacking any other specific

allegations that could plausibly support an inference of common labor control. Although the

Complaint alleges, in boilerplate fashion, that the Individual Defendants each “exercise[d] the

power to . . . fire and hire employees, supervise and control employee work schedules and

conditions of employment, and determine the rate and method of compensation of employees

including those of Plaintiff” (Compl., at 4 ¶ 2 – 5 ¶ 3), it further alleges that the Individual

Defendants also “delegate[d]” these powers to unnamed “managers and supervisors” (id.), leaving

entirely unclear whether, for example, dishwashers (including Plaintiff) and other kitchen staff at

the two Restaurants were actually interviewed and hired by the same individual(s), supervised by

the same staff, or paid by the same person or from a common payroll office, see Stewart v. Hudson

Hall LLC, d/b/a Mercado Little Spain, et al., No. 20cv885 (PGG) (SLC), 2020 WL 8732875, at

**2, 6-7 (S.D.N.Y. Oct. 19, 2020) (finding same boilerplate allegations insufficient to support



                                                   14
    Case 1:20-cv-05594-KMW-DCF Document 43 Filed 08/02/21 Page 15 of 18




liability of defendant corporations on “single integrated enterprise” theory), report and

recommendation adopted, 2021 WL 735244 (Feb. 24, 2021). Similarly, while the Complaint

alleges that employees “could complain to” the Individual Defendants “directly regarding any of

the terms of their employment,” and the Individual Defendants “had the authority to effect any

changes to the quality and terms of employees’ employment, including changing their schedule,

compensation, or terminating or hiring such employees, and to reprimand any employees for

performing their job duties improperly” (id. (emphases added)), the Complaint does not actually

allege that there was a centralized procedure for employees at Sistina and Caravaggio to make

labor-related complaints and a unified system for addressing such complaints.

       Typically, where courts have found plaintiffs’ allegations sufficient to state a claim for

single-employer liability, the plaintiffs have presented far more detail regarding the defendants’

purported common control of labor relations. For example, in Yap v. Mooncake Foods, Inc.,

146 F. Supp. 3d 552 (S.D.N.Y. 2020), where the plaintiffs’ pleading survived a motion to dismiss,

the court highlighted allegations (presented by plaintiff affirmations that the court considered as

supplementing the pleading) that, inter alia, a particular individual defendant had directed

deliverymen across four business locations to fill in where needed; all deliverymen across all

locations were “recorded in a book”; a particular individual defendant managed the waitstaff and

would sometimes drive the prepared food “to all the various locations”; and one of the plaintiffs

received a W-2 form from a business location where he did not work, see id., at 559. Similarly, in

Juarez, referenced above, the plaintiff not only alleged that he had worked at three of the

defendants’ diner locations, but also pleaded that the diners were part of a “chain” (with the same

or similar décor, menus, and worker uniforms); that workers were “directed and/or permitted . . . to

perform work at multiple [diner] locations without retraining”; and that a single individual



                                                 15
     Case 1:20-cv-05594-KMW-DCF Document 43 Filed 08/02/21 Page 16 of 18




defendant, who allegedly controlled all of the diners, was the person who had actually hired the

plaintiff, spoken to him about pay increases, and provided employees with their wages. Juarez,

20 F. Supp. 3d at 368; see also Bravo, 2013 WL 5549495, at *8 (finding that plaintiffs had

plausibly alleged that defendants constituted a single integrated enterprise, where, inter alia,

complaint pleaded that plaintiffs had worked at multiple restaurant locations and been paid from a

central payroll office, and that a single common manager “checked in” on more than one of the

restaurants); cf. Huang, 459 F. Supp. 3d at 590 (discussing Yap, Juarez, and Bravo).

       Finally, on the “decisive factor” of whether Plaintiff has alleged facts that plausibly give

rise to the inference that Caravaggio’s business was so tightly enmeshed with that of Sistina’s that

Caravaggio may be found to have exercised common control over Plaintiff’s employment, see Yeh,

2019 WL 633355, at *8, Plaintiff has plainly not pleaded enough. Even assuming Caravaggio was

“part of a broader enterprise,” Plaintiff does not allege that Caravaggio, through that enterprise,

“had any connection to him or control of his employment,” and thus “there is ‘no basis for

bringing [it] into this lawsuit which, at present, contains allegations of violations of law solely as

to him.’” Stewart, 2020 WL 8732875, at *6 (quoting Yeh, 2019 WP 633355, at *8 (emphasis in

original)); see also Weiss, 2021 WL 3099895, at *6 (“At bottom, missing from the Complaint is

any allegation permitting ‘the inference that’ the [corporate defendants other than the plaintiff’s

primary employer] ‘possessed the power to control’ [the plaintiff]” (quoting Huang,

459 F. Supp. 3d at 590)).

       Overall, this Court finds that Plaintiff has not pleaded facts giving rise to a plausible

inference that Sistina and Caravaggio constituted a single employer, as to him, for purposes of

holding Caravaggio liable for any FLSA or NYLL violations. As Caravaggio argues in its motion,

the Complaint, at bottom, does “not include a single particularized fact about Caravaggio’s



                                                  16
     Case 1:20-cv-05594-KMW-DCF Document 43 Filed 08/02/21 Page 17 of 18




operations or any nexus between [Plaintiff’s] employment and Caravaggio,” and, further, does “not

set forth a single factual allegation which even suggests that Caravaggio,” whether through

common operations with Sistina or otherwise, “exercised control over the terms and conditions of

[Plaintiff’s] employment.” (Caravaggio Mem., at 7-8 (emphasis in original).) Accordingly,

Plaintiff’s claims against Caravaggio should be dismissed. I recommend, however, that Plaintiff

be permitted to amend his Complaint so as to replead those claims, as it may be possible for

Plaintiff to add specific factual allegations that, consistent with this Court’s reasoning herein,

would support his proceeding against Caravaggio on a “single integrated enterprise” theory. See,

e.g., Stewart, 2020 WL 8732875, at *9 (recommending, in similar circumstances, that the plaintiff

be granted leave to amend).

                                           CONCLUSION

       For all of the foregoing reasons, I respectfully recommend that Caravaggio’s motion to

dismiss the claims against it (Dkt. 25) be granted, with leave to amend.

       Pursuant to 28 U.S.C. § 636(b)(1) and Rule 72(b) of the Federal Rules of Civil Procedure,

the parties shall have fourteen (14) days from service of this Report to file written objections. See

also Fed. R. Civ. P. 6 (allowing three (3) additional days for service by mail). Such objections,

and any responses to objections, shall be filed with the Clerk of Court, with courtesy copies

delivered to the chambers of the Honorable Alison J. Nathan, United States Courthouse, 40 Foley

Square, Room 2102, New York, New York 10007. Any requests for an extension of time for filing

objections must be directed to Judge Nathan. FAILURE TO FILE OBJECTIONS WITHIN

FOURTEEN (14) DAYS WILL RESULT IN A WAIVER OF OBJECTIONS AND WILL

PRECLUDE APPELLATE REVIEW. See Thomas v. Arn, 474 U.S. 140, 155 (1985); IUE AFL-

CIO Pension Fund v. Herrmann, 9 F.3d 1049, 1054 (2d Cir. 1993); Frank v. Johnson, 968 F.2d



                                                  17
    Case 1:20-cv-05594-KMW-DCF Document 43 Filed 08/02/21 Page 18 of 18




298, 300 (2d Cir. 1992); Wesolek v. Canadair Ltd., 838 F.2d 55, 58 (2d Cir. 1988); McCarthy v.

Manson, 714 F.2d 234, 237-38 (2d Cir. 1983).

Dated: New York, New York
       August 2, 2021

                                                    Respectfully submitted,



                                                    ______________________________
                                                    DEBRA FREEMAN
                                                    United States Magistrate Judge

Copies to:

All counsel (via ECF)




                                               18
